Citation Nr: 1635588	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  10-31 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for residuals of a left hand laceration.

3.  Entitlement to service connection for neck pain, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2005 to March 2009, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO, in pertinent part, denied service connection for bilateral hearing loss disability, tinnitus, a disability of the cervical spine, and residuals of laceration of the left hand.

In April 2014, the Board granted service connection for tinnitus and remanded the remaining claims for evidentiary development.  In so finding, the Board recharacterized the claim for a cervical spine disability to one for neck pain in light of the Veteran's broad descriptions of his symptoms.  In addition, because his symptoms had not been attributed to a known clinical diagnosis, the Board found that considerations of entitlement to service connection for an undiagnosed illness were appropriate.  See 38 U.S.C.A. § 1117.

In its April 2014 remand, the Board referred the claims for entitlement to service connection for a disability manifested by frequent diarrhea, as well as entitlement to service connection for sinusitis/rhinorrhea and conjunctivitis of the left eye.  To date, the RO has not adjudicated these claims.  As such, the Board does not have jurisdiction over them, and they are again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action..  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for residuals of a left hand laceration and neck pain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a current bilateral hearing loss disability, pursuant to VA statutes and regulations.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

In this case, VA's duty to notify has been satisfied, as the Veteran submitted correspondence in October 2008 indicating that he received actual notice of the requirements of service connection.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In July 2015, the Veteran waived AOJ review of new evidence.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim herein decided.  Specifically, the Veteran's in-service medical records have been obtained, and relevant VA outpatient records have been added to the record and have been reviewed.  The record also includes private evaluations from Manhattan Pain and Spine, as identified by the Veteran.  In addition, VA requested records from the Social Security Administration (SSA) pertaining to the Veteran; however, SSA subsequently notified VA that no such records were available, and VA, in turn, notified the Veteran.  The Veteran has not indicated that there are any outstanding private or Federal records that are pertinent to the claims herein decided.

In addition, the Veteran was afforded a VA audiological examination in January 2009.  Pursuant to the Board's April 2014 remand, he was afforded another VA audiological examination in September 2014.  On review, the reports from these examinations, considered collectively, indicate that the examiners reviewed the claims file, performed the appropriate testing, recorded the results, and elicited a medical history with respect to the Veteran's symptoms and the functional limitations resulting therefrom.  The Board finds that these examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran has not reported that his hearing has gotten materially worse since the most recent VA examination.  As such, additional examination is not warranted.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.


Service Connection for a Bilateral Hearing Loss Disability

The Veteran contends that he has a current bilateral hearing loss disability that is related to hazardous noise exposure in service.  Specifically, he contends that his hearing loss developed due to exposure to heavy weapons and small arms fire in Iraq.  The Board finds his reports of exposure to hazardous noise to be highly credible.  See 38 U.S.C.A. § 1154(b).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic diseases of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

On examination at entrance into active duty, audiological findings reflected pure tone averages, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
5
-5
0
LEFT
30
15
0
-5
0

In his September 2008 post-deployment assessment, the Veteran reported hearing loss along with several other ailments.  However, an audiogram performed at that time revealed hearing levels which did not rise to the level of disability, per VA regulations.  These audiograms did show mild hearing loss at the 500 and 1000 Hertz levels, consistent with the entrance examination findings.  Following a December 2008 examination, the Veteran was diagnosed with hearing loss; however, an audiogram performed at that time revealed pure tone averages which were almost identical with the findings at entrance into service:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
5
0
0
LEFT
30
15
0
0
0

The Veteran filed the instant claim for service connection in December 2008.  On VA examination in January 2009 (prior to discharge), he reported having three to four months of unprotected military noise exposure, including small arms fire, IEDs, generators, vehicles, aircraft, and artillery.  A physical examination of both ears was normal.  Audiogram testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
10
5
10
11
LEFT
20
5
5
15
13

Speech audiometry testing revealed speech recognition ability of 96 percent in both ears.  After reviewing the record, including the in-service audiograms, the examiner diagnosed the Veteran with bilateral hearing loss that was not disabling per VA regulations.

On VA examination in September 2014, the Veteran reiterated his exposure to hazardous noise in service, and the examiner noted a high probability of exposure to hazardous noise.  Air conduction studies revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
10
5
15
14
LEFT
20
5
10
5
10

Speech audiometry testing revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  After reviewing the file, the examiner indicated a diagnosis of sensorineural hearing loss in the range of 500 to 4000 Hertz; however, the examiner noted that there was no significant threshold shift during service for either ear.  As a result, it was less likely than not that any current hearing loss was due to in-service noise exposure.

Upon review, the Board finds that service connection cannot be granted because the evidence shows no current hearing loss disability pursuant to VA regulations.  Although the record reflects complaints of subjective hearing loss in service, as well as an in-service and post-service diagnosis of hearing loss, the objective evidence-including every audiogram of record-demonstrates a level of hearing that does not constitute a disability under VA regulations.  On the contrary, the record does not reflect that the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) has not been 40 decibels or greater in either ear during the course of the appeal or that the thresholds for at least three of these frequencies are 26 decibels or greater in either ear during the course of the appeal.  Likewise, speech recognition scores utilizing recorded Maryland CNC word lists have not been less than 94 percent during the course of the appeal.  See 38 C.F.R. § 3.385.  

The Board recognizes that the absence of evidence of in-service hearing loss disability is not fatal to the Veteran's service connection claim.  See Hensley, 5 Vet. App. at 158; Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  However, at no point during the pendency of the appeal has objective evidence of hearing loss disability as defined by VA regulations been shown.

The Veteran has reported having subjective hearing loss since service.  Although he is certainly competent to report these symptoms, to the extent that he claims to have a hearing loss disability that was incurred during service, the medical evidence of record clearly reflects otherwise, and is more probative than the Veteran's lay statements.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay witnesses are competent to testify to features or symptoms of an injury or illness, but lay testimony is not competent to substantiate complex medical opinions requiring specialized knowledge or training); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, to the extent he reports hearing loss that is related to tinnitus, the Board notes that he is already in receipt of service connection for that disability.

In sum, there is nothing in the evidence that rationally links the Veteran's subjective complaints of hearing loss with a current hearing loss disability, nor does the weight of the evidence suggest that an organic disease of the nervous system associated with hearing loss manifest in service or within one year of separation.  See 38 C.F.R. § 3.303(d); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Without a current disability, service connection may not be granted.  Palczewski, 21 Vet. App. at 179-80.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.


REMAND

Although the Board regrets the additional delay, a remand is required for evidentiary development prior to final adjudication of the remaining matters on appeal.  See 38 C.F.R. § 19.9.

In its April 2014 remand, the Board directed the AOJ to schedule the Veteran for a VA examination regarding his claimed left hand laceration.  A review of the record indicates that the AOJ scheduled examinations in August 2014 and October 2014, but that the Veteran failed to appear for either examination.  To date, he has not provided VA with any explanation for his failure to report.  However, recent correspondence mailed to the Veteran's address was returned as undeliverable, and the Veteran's representative has indicated that the Veteran was not aware of any scheduled examinations.  In light of the above, the Board finds that additional attempts must be made to contact the Veteran and reschedule him for a VA examination for the purpose of determining whether he has any current left hand symptoms attributable to service.

With respect to the Veteran's claim for a neck-related disorder, the Board likewise finds that a VA examination should be scheduled in order to determine the etiology of the claimed disability.  A VA examination report dated in January 2009 reflects that the Veteran presented with neck pain but that on physical examination his cervical spine was essentially normal.  However, the Board notes that the Veteran has indicated that his neck pain may be due to an undiagnosed illness stemming from his service in Southwest Asia during the Gulf War; to date, he has not been provided a medical evaluation regarding this contention.  In addition, the Veteran's service records reflect that he was involved in a motor vehicle accident in March 2006, following which he reported neck pain.  This accident was not discussed in the January 2009 VA examination report.  Consequently, the AOJ should schedule the Veteran for a VA examination which addresses his contentions of neck pain, to include as due to a Gulf War-related undiagnosed illness.  The examiner should also discuss whether the Veteran's current neck symptoms are related to the March 2006 motor vehicle accident.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records for the period from May 2015 to the present.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any left hand condition, to include laceration thereof.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed, and the entire claims file should be reviewed.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has any current left hand condition that was incurred in or aggravated during service.  Specifically discuss the September 2007 treatment note reflecting the Veteran's report that his left hand was "smashed" between a 50-caliber machine gun and the gunner turret and his complaints of a "small laceration" on the proximal small finger and an abrasion on the ring finger.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any neck condition, to include as due to an undiagnosed illness.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed, and the entire claims file should be reviewed.  If necessary, a Gulf War examination should be performed.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has any current neck condition that was incurred in or aggravated during service.  Specifically discuss the March 2006 treatment note reflecting that the Veteran was involved in a motor vehicle crash with resulting neck pain.

4.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


